Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-7-2006

Sunarsih v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2355




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Sunarsih v. Atty Gen USA" (2006). 2006 Decisions. Paper 944.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/944


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
         UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                       No. 05-2355


                                    Endang Sunarsih,
                                              Petitioner

                                            v.

                                 Attorney General USA



                                         ORDER


       At the direction of the Court, the not precedential opinion in the above-captioned
appeal, filed March 2, 2006, is hereby amended to delete the duplicate sentence on lines
eight (8) and nine (9) on page ten.


                                          For the Court,


                                          /s/Marcia M. Waldron
                                          Clerk

Dated:   June 7, 2006